Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 25, 2016

The Court of Appeals hereby passes the following order:

A16D0245. GUILLERMO MANRIQUE v. MATRIX FINANCIAL SERVICES
    CORPORATION.

      This dispossessory case originated in magistrate court. Following an adverse
ruling, Guillermo Manrique filed this direct appeal. However, “[t]he only avenue of
appeal available from [a] magistrate court judgment is provided by OCGA § 15-10-41
(b) (1), which allows for a de novo appeal to the state or superior court.” Handler v.
Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991). This Court may only address
magistrate court matters that already have been reviewed by the state or superior
court. See id.; Westwind Corp. v. Washington Federal Savings & Loan Assn., 195 Ga.
App. 411 (1) (393 SE2d 479) (1990). Ordinarily, we would transfer Manrique’s
appeal to the Gwinnett County State court, however, Manrique’s notice of appeal is
untimely.
       Although a notice of appeal generally may be filed within 30 days of entry of
the order sought to be appealed, the underlying subject matter of an appeal controls
over the relief sought in determining the proper appellate procedure. See Rebich v.
Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The underlying subject matter
of this case is the dispossessory matter. See Radio Sandy Springs, Inc. v. Allen Road
Joint Venture, 311 Ga. App. 334, 335-336 (715 SE2d 752) (2011). And, pursuant to
OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed within
seven days of the date the judgment was entered. See Ray M. Wright, Inc. v. Jones,
239 Ga. App. 521 (521 SE2d 456) (1999). The magistrate court’s judgment was
entered on January 14, 2016, and Manrique filed his application on January 26, 2016,
12 days after the magistrate court’s order was entered. Accordingly, the appeal is
untimely and is hereby DISMISSED for lack of jurisdiction.
                                    Court of Appeals of the State of Georgia
                                                                         02/25/2016
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.